Citation Nr: 0629827	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  96-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.29 (2006) for a period of residence at COPIN 
House from May 13 to September 9 in 1989.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision issued by the RO.  

The Board previously remanded this case back to the RO in 
November 1999 and July 2005.  



FINDING OF FACT

The veteran's period of residence at COPIN House from May 13 
to September 9 in 1989 does not constitute hospital treatment 
at an approved hospital for VA purposes.  



CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability 
rating under 38 C.F.R. § 4.29 for a period of residence at 
COPIN House from May 13 to September 9 in 1989 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.29 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  As this claim concerns a prior 
claimed "hospitalization" and not the nature, extent, or 
etiology of a current disability, an examination is not 
"necessary" in view of 38 U.S.C.A. § 5103A(d).  

In September 2005, the RO, pursuant to the Board's remand 
instructions, contacted the veteran and requested that he 
fill out a release form so that the RO could contact COPIN 
House and receive records from them.  He was also notified to 
send any evidence in his possession.  No response was 
received from the veteran, however.  

In this regard, the Board notes that it is well established 
that VA's duty to assist is not always a one-way street.  A 
veteran seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence, such as signing 
release forms for evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Consequently, the claim must be 
evaluated on the evidence of record.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in the noted September 2005 letter.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, that decision was issued 
several years prior to enactment of VCAA.  Moreover, the RO 
subsequently readjudicated the veteran's claim in March 2006.  

Finally, the Board observes that this case concerns neither 
initial service connection nor an increase in an underlying 
disability rating.  This case thus raises no concerns in view 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  38 C.F.R. § 4.29.  

Subject to the provisions of paragraphs (d), (e), and (f) of 
this section this increased rating will be effective the 
first day of continuous hospitalization and will be 
terminated effective the last day of the month of hospital 
discharge (regular discharge or release to non-bed care) or 
effective the last day of the month of termination of 
treatment or observation for the service-connected 
disability.  A temporary release which is approved by an 
attending Department of Veterans Affairs physician as part of 
the treatment plan will not be considered an absence.  
38 C.F.R. § 4.29(a).  

An authorized absence in excess of four days which begins 
during the first 21 days of hospitalization will be regarded 
as the equivalent of hospital discharge effective the first 
day of such authorized absence.  An authorized absence of 
four days or less which results in a total of more than eight 
days of authorized absence during the first 21 days of 
hospitalization will be regarded as the equivalent of 
hospital discharge effective the ninth day of authorized 
absence.  38 C.F.R. § 4.29(a)(1).  

Following a period of hospitalization in excess of 21 days, 
an authorized absence in excess of 14 days or a third 
consecutive authorized absence of 14 days will be regarded as 
the equivalent of hospital discharge and will interrupt 
hospitalization effective on the last day of the month in 
which either the authorized absence in excess of 14 days or 
the third 14 day period begins, except where there is a 
finding that convalescence is required as provided by 
paragraph (e) or (f) of this section. The termination of 
these total ratings will not be subject to § 3.105(e) of this 
chapter.  38 C.F.R. § 4.29(a)(2).  

Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29(b).  

The assignment of a total disability rating on the basis of 
hospital treatment or observation will not preclude the 
assignment of a total disability rating otherwise in order 
under other provisions of the rating schedule, and 
consideration will be given to the propriety of such a rating 
in all instances and to the propriety of its continuance 
after discharge. Particular attention, with a view to proper 
rating under the rating schedule, is to be given to the 
claims of veterans discharged from hospital, regardless of 
length of hospitalization, with indications on the final 
summary of expected confinement to bed or house, or to 
inability to work with requirement of frequent care of 
physician or nurse at home.  38 C.F.R. § 4.29(c).  

On these total ratings Department of Veterans Affairs 
regulations governing effective dates for increased benefits 
will control.  38 C.F.R. § 4.29(d).  

The total hospital rating if convalescence is required may be 
continued for periods of one, two, or three months in 
addition to the period provided in paragraph (a) of this 
section.  38 C.F.R. § 4.29(e).  

Extension of periods of one, two, or three months beyond the 
initial three months may be made upon approval of the 
Veterans Service Center Manager.  38 C.F.R. § 4.29(f).  

Meritorious claims of veterans who are discharged from the 
hospital with less than the required number of days but need 
post-hospital care and a prolonged period of convalescence 
will be referred to the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 4.29(g).  

In the present case, service connection is in effect for 
post-traumatic stress disorder (PTSD), with a 30 percent 
evaluation assigned beginning October 25, 1989 and a 100 
percent evaluation assigned as of August 3, 1994.  

From May 13 to September 9 in 1989, the veteran was treated 
at COPIN House in Niagara Falls, New York.  VA invoice forms 
from that time frame clearly indicate that the services 
authorized included halfway house services, with no 
commentary suggesting hospitalization-type services.  

The claims file contains limited records from COPIN House 
from the noted three-month period in 1989.  These records 
indicate participation in a PTSD program but do not indicate 
hospitalization per se.  Rather, a VA extension of contract 
statement dated in August 1989 clearly indicates that the 
veteran "[was] currently receiving services in the Contract 
Halfway House at COPIN Foundation."  

In an April 1995 statement, a counselor from COPIN House 
noted that the veteran's residence at COPIN House involved 
exposure to knowledge regarding PTSD and its symptoms in an 
effort to learn how to deal with his symptoms.  The veteran 
was noted to be in need of a structured therapeutic 
environment enabling him to work on his outbursts of anger 
and rage and isolation from others.  He also needed to work 
on reestablishing a relationship with his children.  

The counselor concluded that the veteran complied with all of 
the regulations of COPIN House and maintained sobriety 
throughout the program, but she did not compare the program 
to hospitalization.  

The veteran contends that his residence in COPIN House during 
the pertinent time period constituted hospitalization, for 
purposes of authorizing a temporary total rating based on 
hospitalization.  However, the noted documentation from the 
period of residence indicates halfway house services, not 
hospitalization.  VA regulations do not define what a 
"halfway house" is but do define "community residential 
care."  38 C.F.R. § 17.61, 17.62, 17.63.  

Notably, under 38 C.F.R. § 17.61(b), one prerequisite to 
community residential care is that the veteran "[did] not 
need hospital or nursing home care."  

While VAOPGCPREC 24-91, 56 Fed. Reg. 25160 (1991), holds that 
VA has authority to establish halfway houses as part of VA's 
hospital care program, the opinion does not indicate that 
residence in such facilities would constitute "hospital 
treatment" in an "approved hospital" or "hospital 
observation" for purposes of 38 C.F.R. § 4.29.  

Rather, the opinion reflects a scenario where a veteran would 
reside at the halfway house or other facility while 
continuing to be "carried" as an inpatient at a VA 
hospital.  

In the present case, the veteran was not "carried" as an 
inpatient at the VA hospital concurrent to the residence at 
COPIN House. Accordingly, VAOPGCPREC 24-91 does not dictate, 
or even support, a conclusion that residence at COPIN House 
constituted "hospital treatment" in an "approved 
hospital," or "hospital observation."  See 38 C.F.R. § 
17.41.

Moreover, as noted, the RO has been unable to procure further 
evidence as to the nature of the veteran's residence at COPIN 
House, as he has not filled out signed release forms 
concerning such treatment subsequent to the September 2005 
VCAA letter.  

The lack of specific evidence as to the veteran's daily 
treatment or therapy at COPIN House does not support a 
determination that his treatment there was equivalent to 
"hospitalization" for purposes of 38 C.F.R. § 4.29.  

In view of the evidence and considerations noted above, the 
Board must conclude that the veteran's period of residence at 
COPIN House from May 13 to September 9 in 1989 is not shown 
to constitute hospital treatment at an approved hospital for 
VA purposes.  

Consequently, the preponderance of the evidence is against 
the veteran's claim of entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.29 (2005) for a period 
of residence at COPIN House from May 13 to September 9 in 
1989, and this claim (these claims) must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

A temporary total rating under 38 C.F.R. § 4.29 (2005) for a 
period of residence at COPIN House from May 13 to September 9 
in 1989 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


